TO BE PUBLISHED

              oi5uprrtur (Conti of elfirttfurku
                              2016-SC-000104-KB


KENTUCKY BAR ASSOCIATION                                                 MOVANT



V.                           IN SUPREME COURT



DANIEL EDWARD PRIDEMORE                                           RESPONDENT
KBA MEMBER NO. 93508


                             OPINION AND ORDER


      Respondent, Daniel Edward Pridemore, was admitted to the practice of

law in the Commonwealth of Kentucky on April 30, 2010. Respondent's

Kentucky Bar Association ("KBA") Member Number is 93508 and his bar roster

address is 967 Aspen Way, Paducah, Kentucky 42003. On April 28, 2015, the

KBA Inquiry Commission issued a four-count disciplinary Charge against

Respondent in KBA File Number 23208. The Charge reached the KBA Board of

Governors (the "Board") by default on September 18, 2015. The Board found

Respondent guilty of committing all four disciplinary infractions, and

recommended a suspension from the practice of law for a period of one (1) year

to run consecutively with Respondent's prior suspensions and restrictions.

The case now stands submitted to this Court for adoption of the Board's

Findings of Fact, Conclusions of Law, and Recommendation.
      The underlying facts of this disciplinary action occurred during the

course of Respondent's representation of Yamitte Lichtenberg. In 2012,

Lichtenberg retained Respondent for the purpose of filing a bankruptcy

petition. At this time, Lichtenberg paid Respondent a fee in the amount of

$901.00. Respondent, however, neglected to perform any work in furtherance

of the petition. Respondent also refused to respond to Lichtenberg's repeated

attempts at communication. Lichtenberg eventually discovered that

Respondent had closed his office. Respondent did not return the $901.00

unearned fee.

      On October 10, 2014, Lichtenberg filed a bar complaint against

Respondent in order to recoup the $901.00. Respondent was subsequently

served with the bar complaint via personal service on December 10, 2014.

Included with the bar complaint was a request for additional information and a

warning that failure to respond could result in an additional charge of

misconduct. Respondent, however, failed to respond to the bar complaint. As

a result, on April 28, 2015, the KBA Inquiry Commission filed a four-count

Charge against Respondent alleging the following violations of the Kentucky

Rules of Professional Conduct: Count I, Supreme Court Rule ("SCR") 3.130-1.3

(failure to act with reasonable diligence and promptness); Count II, SCR 3.130-

1.4(a)(3) and (4) (failure to keep client reasonably informed and failure to

comply with reasonable requests for information); Count III, SCR 3.130-1.16(d)

(failure to protect client's interest upon termination of representation, including

refunding any advanced payment or fee); and Count IV, SCR 3.130-8.1(b)

                                         2
(failure to respond to a lawful demand for information from an admissions or

disciplinary authority).

      On May 4, 2015, Respondent was served with the Charge via certified

mail. Respondent did not file an answer to the Charge and the case proceeded

to the Board by default. By a unanimous vote, Respondent was found guilty of

committing all four disciplinary infractions. The Board has determined that

the appropriate punishment is to suspend Respondent from the practice of law

for one year (1) year to run consecutively with any prior suspensions or

restrictions. Moreover, the Board recommends that the Court order

Respondent to refund the $901.00 fee to Lichtenberg.

      Neither Respondent, nor the Office of Bar Counsel has requested that

this Court take review of the Board's decision pursuant to SCR 3.370(7). This

Court also declines the opportunity to independently review the Board's

decision per SCR 3.370(8). The Board's findings are adequately supported by

the record and its recommended period of suspension is a suitable

punishment. See Kentucky Bar Ass'n v. Whitlock,     324 S.W.3d 415 (Ky. 2010)

(imposing a one-year suspension on an attorney who collected a fee, failed to

perform the work, failed to return the unearned fee, and failed to respond to

the KBA's request for additional information); see also, Kentucky Bar Ass'n v.

Burgin, 469 S.W.3d 832 (Ky. 2015) (holding that an attorney's failure to return

unearned fees, failure to keep the client reasonably informed, failure to protect

the client's interest upon termination, and failure to respond to a bar




                                        3
complaint, coupled with other disciplinary infractions warranted a one-year

suspension).

      This Court finds additional support for the Board's imposition of

suspension based on Respondent's disciplinary history. On January 23, 2014,

Respondent was suspended from the practice of law for failing to pay his bar

dues and for non-compliance with the Continuing Legal Education

requirements. Subsequently, on April 17, 2014, this Court suspended

Respondent for thirty (30) days, probated for two (2) years conditioned upon

him completing the Ethics and Professionalism Enhancement Program ("EPEP')

and receiving an evaluation from the Kentucky Lawyer Assistance Program

("KYLAP"). See Kentucky Bar Ass'n v. Pridemore, 436 S.W.3d 526, 529 (Ky.

2014). Respondent was disciplined for misrepresenting to his clients that he

filed an appeal on their behalf, failing to return an unearned fee, and refusing

to respond to the KBA's request for additional information. Id. 527-28.

      In addition, this Court disciplined Respondent for similar misconduct on

August 21, 2014, in Kentucky Bar Ass'n v. Pridemore, 439 S.W.3d 742 (Ky.

2014). In this case, Respondent collected a $7,000 fee to pursue an appeal of a

domestic violence order. Id. at 744. Respondent subsequently failed to file a

responsive pleading and the appeal was dismissed. Id. Respondent

misrepresented to his client that the dismissal was due to a technical or

clerical error and the appeal would be reinstated. Id. Respondent was found

guilty of six disciplinary infractions, including making misrepresentations to

his client, failing to act with reasonable diligence and promptness, failure to


                                         4
keep his client informed and respond to requests for information, failure to

return unearned fees, and failure to respond to the bar complaint.       Id. The

Court suspended Respondent from the practice of law for a period of thirty (30)

days to run consecutively with any other current or pending discipline.         Id. at

745. The Court further ordered that any future reinstatement be contingent

upon ReSpondent's completion of the EPEP, a completed KYLAP evaluation,

and the payment of costs. Id at 746.

        On December 18, 2014, this Court imposed further discipline against

Respondent in Kentucky Bar Ass'n v. Pridemore, 448 S.W.3d 252 (Ky. 2014).

The disciplinary action was composed of two separate bar complaints against

Respondent. Id. at 253. In KBA file 22293, Respondent failed to appear at

court hearings, in addition to filing numerous motions and adversarial filings

on behalf of his client. Id. at 254. After failing to respond to his client's

attempts to communicate and requests for the return of case paperwork, a bar

complaint was filed against Respondent. Id. In KBA file 22322, Respondent

failed to properly pursue a bankruptcy on behalf of his client.    Id. at 254. In

addition, as with the other disciplinary actions, the client made repeated

attempts to contact Respondent to no avail. Id.

      As a result of Respondent's conduct in these two KBA disciplinary files,

he was found guilty of committing eight disciplinary infractions, including two

counts of the following misconduct: failing to represent his clients with

reasonable diligence and promptness; failing to keep his clients reasonably

informed about the status of their respective cases and failing to comply with


                                          5
   their reasonable requests for information; failing to protect the clients' interests

   upon termination of representation, including refunding any advanced

   payment and returning paperwork or property; and failing to respond to lawful

   demands for information from an admissions or disciplinary authority.        Id. at

   253. The Court imposed a 181-day suspension from the practice of law to run

   consecutively to any other suspensions or requirements.      Id. at 255.

         Having reviewed the record, analogous case law, and Respondent's

   disciplinary history, we hereby adopt the Board's Findings of Fact, Conclusions

   of Law, and Recommendation pursuant SCR 3.370(9).

   ACCORDINGLY, IT IS ORDERED THAT:

1. Respondent, Daniel Edward Pridemore, KBA Member Number 93508, is found

   guilty of violating SCR 3.130-1.3, SCR 3.130-1.4(a)(3) and (4), SCR 3.130-

   1.16(d), and 3.130-8.1(b);

2. Respondent is suspended from the practice of law in the Commonwealth of

   Kentucky for a period of one (1) year to run consecutively to any prior

   suspensions or restrictions;

3. Respondent shall pay restitution to Yamitte Lichtenberg in the amount of

   $901.00;

4. Respondent may not be reinstated to the practice of law unless he obtains an

   evaluation from the Kentucky Lawyer Assistance Program ("KYLAP") as

   required by this Court's previous order of discipline in Kentucky Bar Ass'n v.

   Pridemore, 436 S.W.3d 526, 529 (Ky. 2014).




                                            6
5. Pursuant to SCR 3.390, Respondent shall notify, in writing, all courts in which

   he has matters pending of his suspension from the practice of law, and notify

   all clients, in writing, of his inability to represent them and of the necessity and

   urgency of promptly retaining new counsel. Such notification shall be by letter

   duly placed in the United States Mail within ten (10) days of the date of this

   Opinion and Order. Respondent shall simultaneously provide a copy of all

   such letters to the KBA Office of Bar Counsel. Furthermore, to the extent

   possible and necessary, Respondent shall immediately cancel and cease any

   advertising activities in which he is engaged;

6. Pursuant to SCR 3.450, Respondent is directed to pay all costs associated with

   this disciplinary proceeding in the amount of $298.51 for which execution may

   issue from this Court upon finality of this Order.

         All sitting. All concur.

         ENTERED: June 16, 2016. C



                                             IEF JUSTICE
                                                   e